Citation Nr: 1110929	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  06-24 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain with disc disease of L5-S1, currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran served on active duty from November 1976 to January 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In September 2009, the Board remanded the issues listed on the title page to the RO, via the Appeals Management Center (AMC), in Washington, DC, for further evidentiary development.

The issue of entitlement to service connection for depression/anger as secondary to service-connected disability, as well as the issue of entitlement to an earlier effective date for the award for service connection for lumbar spine disability, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In September 2009, the Board issued a decision granting service connection for right lower extremity radiculopathy as secondary to service-connected lumbosacral strain with disc disease of L5-S1.  At that time, the Board determined that the assignment of a disability rating for right S1 radiculopathy was inextricably intertwined with the increased rating claim for service-connected lumbar spine disability as well as the claim of entitlement to TDIU.  See 38 C.F.R. §§ 4.16, 4.71a, Diagnostic Code (DC) 5243.  

As such, the Board indicated that the RO must rate the right lower extremity radiculopathy issue before final determinations were made on the increased rating claim for thoracolumbar spine disability and the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

In November 2009, the RO assigned an initial 10 percent rating for right lower extremity radiculopathy effective March 30, 2009.

Evidence added to the claims folder since the Board's September 2009 decision and remand suggests that the Veteran manifests possible neurologic impairment of the left lower extremity.  See El Paso Orthopaedic Surgery Group examination report dated November 2009; VA Compensation and Pension examination report dated July 2010.  The RO must adjudicate the inextricably intertwined issue of entitlement to service connection for left lower extremity radiculopathy before final determinations are made on the increased rating claim for thoracolumbar spine disability and the TDIU claim.  See Harris, 1 Vet. App. 180, 183 (1991).

The Board next notes that, in February 2011, the Veteran identified recent private treatment records which are potentially relevant to his claims on appeal.  The Veteran specifically reported an increased prescription of Methadone as well as an increased severity of right lower extremity radiculopathy to the extent that he was prescribed a walker to aid in ambulation.  These records should be obtained prior to any further adjudication.

Furthermore, in light of the claimed increased severity of disability since the last VA examination and the Veteran's allegation that the sedating effects of Methadone interfere with his employability, the Board finds that additional VA examination is necessary to evaluate the Veteran's service-connected thoracolumbar spine disability, including the effects that medications used to treat service-connected thoracolumbar spine disability have on the Veteran's employability.  VAOPGCPREC 11-95 (Apr. 7, 1995) (VA examination is not adequate for rating purposes when the claimant alleges that the disability in question has undergone an increase in severity since the time of the last examination).




Accordingly, the case is REMANDED for the following action:


1.  Obtain and associate with the claims folder the Veteran's VA clinical records of treatment since December 15, 2010.

2.  Obtain all available treatment records from the Eastside Rehabilitation Medicine and Pain Clinic as well as the Texas Department of Pain Management.

3.  Thereafter, afford the Veteran appropriate VA examination in order to determine the current nature and extent of his service-connected thoracolumbar spine disability.  All indicated special studies and tests should be accomplished.  The claims folder should be made available to the examiner for use in studying the case.  

The examiner is asked to provide a complete diagnosis and discussion on current symptomatology associated with service-connected thoracolumbar spine disability, and to fully address the following questions: 

a) the range of motion of the thoracolumbar spine, including flexion, extension, lateral flexion in each direction and rotation in each direction;

b) whether the Veteran has pain, pain on use, weakness, incoordination, or excess fatigability of the thoracolumbar spine?  If feasible the examiner should portray any additional functional limitation of the thoracolumbar spine due to these factors in terms of degrees of additional loss of motion.  If not feasible, this should be stated for the record together with the rationale.  If the Veteran does not have pain or any of the other factors, that fact should be noted in the file;

c) describe the nature and extent of any chronic neurological manifestations- i.e., neurological signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so; and

d) comment on the impact of the service-connected thoracolumbar spine disability picture on the Veteran's ability to obtain and maintain employment, including the effects of his medications used to treat service-connected thoracolumbar spine disability.

4.  Adjudicate the issue of entitlement to service connection for left lower extremity radiculopathy as secondary to service-connected lumbosacral strain with disc disease of L5-S1 in a separate rating action.  All appropriate administrative and appellate procedures should be followed.  This issue is not before the Board unless the Veteran appeals the rating action.

5.  Upon completion of the above, readjudicate the claims.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

